Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 rejected under 35 U.S.C. 101 for being directed to an abstract idea in the form of a mental process.
Step 2A, Prong One: Claims 1, 17 and 20 recite the steps of:
receiving, at a computing device, a natural language search query (a human could visually notice the search query/on paper);
identifying a first set of semantic concepts in the natural language search query (the human can identify keywords use in the query);
creating a vector representation of semantic concepts in the identified first set of semantic concepts in the identified first set of semantic concepts (the human could generate a vector representation of the input query based on an established vector format for the particular keyword being utilized);
identifying a second set of semantic concepts comprising semantic concepts having a vector representation within a predetermined threshold of similarity to the vector representation of one or more of the semantic concepts in the first set of semantic concepts; (the human can identify and calculate of the similarity measures performed with regard to the vector representing input keywords or questions)
performing a search of the corpus of documents based on the first set of semantic concepts and the second set of semantic concepts to obtain a result set of documents (a human could visually notice the search of the documents or on paper);
identifying a third set of semantic concepts based on the result set of documents (the human can repeated identify keywords based on the result set of documents);
presenting the result set of documents to a user (present or display result to a user, for example, on paper); and
presenting the first set of semantic of concepts, the second set of semantic concepts, and the third set of semantic concepts to the user(present or display to a user, for example, on paper) .
The creation of a vector representation does not add any degree of complexity so as to exclude practical human performance. Using Word2Vec (claim 9) which is well-known to produce vectors representation and for step 2B the use of Word2Vec is well-known, routine, and conventional as shown in Melnikov (2016/0232142, [0069] – a word vector generated by the well-known word2vec algorithm). There is no improvement to a particular field of technology in 2A prong Two. Claims 17 and 20, as for Step 2A, Prong Two the abstract idea, as claimed, is not integrated into a practical application, recite the additional elements of a system comprising a processing device, a non-transitory processor readable storage medium, and a computer readable medium containing programming instructions stored thereon are recited at a high level of generality such that they amount to no more than mere instructions to implement that abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstracts idea into a practical application. See MPEP 2106.04(d). For Step 2B, as explained in Step 2A Prong Two, claims 17 and 20 recite the additional elements of a system comprising a processing device, a non-transitory processor readable storage medium, and a computer readable medium containing programming instructions stored thereon. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-16 and 18-19 inherit the same defects.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaubal et al. (2019/0272277) in view of Sun (2005/0154708).
As to claim 1, Chaubal teaches a method for performing a search of a corpus of documents comprising: receiving, at a computing device, a natural language search query ([0012, 0070, 104] – receiving input question presented in a natural language format); identifying a first set of semantic concepts in the natural language search query ([0104-0105]); creating a vector representation of semantic concepts in the identified first set of semantic concepts ([0012, 0115]); identifying a second set of semantic concepts comprising semantic concepts having a vector representation within a predetermined threshold of similarity to the vector representation of one or more of the semantic concepts in the first set of semantic concepts ([0028, 104,116, 119-122, 126-130]); performing a search of the corpus of documents based on the first set of semantic concepts and the second set of semantic concepts to obtain a result set of documents ([104-110, 131]); identifying a third set of semantic concepts based on the result set of documents ([0074]); presenting the result set of documents to a user ([0074] – final answer is selected and presented to the user).
Chaubal does not explicitly discuss presenting the first set of semantic concepts, the second set of semantic concepts, and the third set of semantic concepts to the user.
Sun teaches a graphical user interface displays the semantic environments within which the concept matches are made (Fig. 12; [0159]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Sun into the teachings of Chaubal for the purpose of debugging by a user since the display indicates where there may be erroneous between semantic concepts and adjust the rules/patterns appropriately to achieve a desired outcome.
As to claim 2, Chaubal teaches the method of claim 1, wherein identifying the first set of semantic concepts in the natural language search query comprises identifying keyword terms within the natural language search query using a natural language processing techniques ([104-105]).
As to claim 3, Chaubal teaches the method of claim 2, wherein identifying the first set of semantic concepts in the natural language search query comprises: determining a relevancy score for each of the identified keyword terms; and selecting, as a semantic concept for the first set of semantic concepts, each of the identified keyword terms that has a relevancy score above a predetermined threshold ([0104, 0108, 0114]).
As to claim 10, Chaubal teaches the method of claim 1, wherein the predetermined threshold of similarity comprises a predetermined maximum cosine similarity (claim 16; [0084]).
Claims 17 and 20 are rejected for the same reasons discussed above with respect to claim 1. Furthermore, Chaubal teaches a processing device, a non-transitory computer readable storage medium operable by a computer comprising one or more programming instruction stored thereon cause the processing device to perform the steps of the claims ([0035-0037]; claim 11).

5.	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Chaubal and Sun in view of Chotimongkol et al. (US Patent 8,700,404).
As to claim 4, Chaubal teaches the method of claim 2, wherein identifying the first set of semantic concepts in the natural language search query comprises: identifying a syntactic structure of the natural language search query ([0130]).
Chaubal and Sun do not explicitly discuss identifying parts of speech tags or n-grams within the natural language search query.
Chotimongkol teaches identifying part of speech tags within the natural language (Fig. 4 and related text; col. 7, lines 4-9 and lines 24-35).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Chotimongkol into the teachings of Chaubal and Sun for the purpose of distinguish between different types of transitions in the graph.

6.	Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chaubal and Sun in view of submitted prior art Suleman et al. (2019/0272269) and further in view of Chotimongkol et al. (US Patent 8,700,404)..
As to claim 5, Chaubal and Sun do not explicitly discuss the method of claim 1, wherein identifying the first set of semantic concepts in the natural language search query comprises identifying keyword terms within the natural language search query using term frequency-inverse document frequency based n-gram generation and syntactic chunking.
Suleman teaches identifying keyword terms within the natural language search query using term frequency-inverse document frequency ([0058]; claim 5).
Chotimongkol teaches semantic role labeling by tagging syntactic chunks (col. 10, lines 36-54).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Suleman and Chotimongkol into the teachings of Chaubal and Sun for the purpose of determining word scoring that used to determine keywords for each category and viewing as a multi-class classification problem.

7.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chaubal and Sun in view of Wang et al. (2018/0375896).
As to claim 9, Chaubal and Sun do not explicitly discuss the method of claim 1, further comprising using Word2vec embedding to create the vector representation of the semantic concepts in the first set of semantic concepts.
Wang teaches for a semantic comparison using word embedding tool Word2vec, a neural network that builds a vector representation for each term by learning from the context in which the term occurs ([0092]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Itoh into the teachings of Chaubal and Sun for the purpose of performing semantic comparison efficiently.
Allowable Subject Matter
8.	Claims 6-8, 11, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claim 5 that claim 6 depend on). Claims 12-16 are objected because they depend on objected claim 11. Claim 19 objected because they depend on objected claim 18.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652